        Case 3:20-cv-00534-JBA Document 198 Filed 09/17/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  Tre McPherson, et al,
        Plaintiffs,                                        Civil No. 3:20-cv-534 (JBA)
        v.
  Ned Lamont, et al,
        Defendants.                                        September 16, 2020

 ORDER ON DOCKETING PROCEDURES TO BE USED WITH POST-DISMISSAL FILINGS

      This case was closed on July 22, 2020. Filings have since been received by the Clerk

of the Court and will now be docketed. Pro se filings will be liberally construed. The

following procedures will be used with respect to any filing captioned McPherson v. Lamont,

20-cv-534:

      1. If it appears to the Court that a pro se filing requests judicial action rather than

          bringing something to the Court’s attention, the Court will designate the filer as a

          “movant” on the docket;

      2. If the pro se filing raises an argument to reopen the case, the Court may order the

          parties to respond to the filing;

      3. If the Court’s review leads it to construe the filing as a notice of appeal, the Court

          will designate the filer as “movant” on the docket; and,

      4. If the Court’s review does not reveal to it any argument to reopen or any notice of

          appeal, the Court may summarily deny the request for judicial action and remind

          the filer that the case was closed. In such instances, the Court need not designate

          the filer as a movant, intervenor, or other kind of participant.



                                              IT IS SO ORDERED.

                                              /s/
                                              Janet Bond Arterton, U.S.D.J.

                          Dated at New Haven, Connecticut this 16th day of September 2020.
